EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Siepmann on 11/17/21.
The application has been amended as follows: 
Amend claims 2, 7, 10 and 21 as follows:
2. 	The method of claim 1, which further comprises administering the calorie-restricted diet on a daily basis to the subject until hypertension is reduced in the subject where the subject’s blood pressure corresponds to a systolic reading of about 90 mm Hg to about 120 mm Hg and a diastolic reading of about 60 mm Hg to about 80 mm Hg, or 
wherein the subject is concurrently prescribed and administered one or more prescription medications for treatment of hypertension, and wherein the calorie-restricted diet is administered to the subject on a daily basis until the prescription medications prescribed to the subject are reduced, and wherein the one or more prescription medications for treatment of hypertension comprise one or more of thiazide diuretics, calcium channel blockers, angiotensin converting enzyme inhibitors, angiotensin II inhibitors, and beta blockers.
7. 	The method of claim 1, further comprising:
determining an activity level of the subject prior to administering the calorie-restricted diet, by measuring heart rate of the subject over the course of about one week;
wherein:
	a) if the subject has low visceral fat and is sedentary, then the administered calorie-restricted diet is between 650 and 725 calories per day;
	b) if the subject has low visceral fat and is acutely active, then the administered calorie-restricted diet consumed by the subject is between 650 and 800 calories per day;
	c) if the subject has low visceral fat and is chronically active, then the administered calorie-restricted diet consumed by the subject is between 750 and 850 calories per day;

	e) if the subject has high visceral fat and is acutely active, then the administered calorie-restricted diet consumed by the subject is between 500 and 650 calories per day; or
	f) if the subject has high visceral fat and is chronically active, then the administered calorie-restricted diet consumed by the subject is between 650 and 750 calories per day;
	wherein the sedentary subject has an increased heart rate above resting level for less than 45 minutes per day,
	wherein the acutely active subject has an increased heart rate above resting level for 45 minutes or more, one to two times per week, 
	wherein the chronically active subject has an increased heart rate above resting level for 45 minutes or more, three times or more per week, and,
wherein:
if the subject is male and the amount of visceral fat in the subject is determined by hip to waist ratio, then low visceral fat is a score of less than 0.85, and high visceral fat is a score greater than or equal to 0.85, 
if the subject is female and the amount of visceral fat in the subject is determined by hip to waist ratio, then low visceral fat is a score of less than 0.90, and high visceral fat is a score greater than or equal to 0.90, 
if the subject is male and the amount of visceral fat in the subject is determined by waist circumference, then low visceral fat is a score of less than 90 cm, and high visceral fat is a score greater than or equal to 90 cm,
if the subject is female and the amount of visceral fat in the subject is determined by waist circumference, then low visceral fat is a score of less than 80 cm, and high visceral fat is a score greater than or equal to 80 cm,
and/or

10. 	The method of claim 9, wherein the meat is fresh or flash frozen
21. 	The method of claim [[1]] 9, wherein the meat is from organically grown and/or free-range raised animals, is less than 7% fat, and is obtained from the group consisting of: chicken, turkey, fish, shellfish, cow, egg whites, and any combination thereof.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-2 and 5-22 are allowed.  The claims, as amended above, overcome all previous pending objections and rejections.  Additionally, an eTerminal Disclaimer filed 11/18/21 renders moot a potential double patenting rejection in view of issued patent 10,638,786 to the inventor of the present application.  Furthermore, the closest prior art (Applicant’s Admitted Prior Art, as provided in Application 15/679,043, Specification) teach a system and method, which comprises: determining a first estimated amount of visceral fat in the subject; and wherein determining the first estimated amount of visceral fat in the subject comprises obtaining or more of the following measurements from the subject: measuring visceral fat in the subject by a class 2 bioelectric impedance instrument, wherein visceral fat is high when indicated by the bioelectric impedance instrument (par. 0012: describing known commercial products for determining visceral fat amount in a subject, including but not limited to class 2 bioelectric impedance device).   Alternatively, Lundin (US 2019/0159505) discloses both determining a person’s visceral fat level (par. 0384), their activity level (par. 0173), and administering a calorie restricted diet based on user parameters including their visceral fat and activity level (par. 0173).  However, neither of these references anticipate or render obvious the combination of claimed elements, including the specific limitations directed to (b) 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES B HULL whose telephone number is (571)272-0996.  The examiner can normally be reached on MONDAY-FRIDAY, 9AM-5PM (MST)  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/             Primary Examiner, Art Unit 3715